                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Adam B. Allen,                     )           C/A No. 4:18-cv-631-DCC
                                   )
                        Plaintiff, )
                                   )
v.                                 )           OPINION AND ORDER
                                   )
ACS Technologies Group, Inc.,      )
                                   )
                        Defendant. )
________________________________ )

       This matter comes before the Court on Defendant’s Motion for Summary

Judgment. ECF No. 23. Plaintiff filed a Response, and Defendant filed a Reply. ECF

Nos. 26, 32. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)

(D.S.C.), this matter was referred to United States Magistrate Judge Kaymani D. West for

pre-trial proceedings and a Report and Recommendation (“Report”). On May 6, 2019,

the Magistrate Judge issued a Report recommending that the Motion be granted. ECF

No. 40. Plaintiff and Defendant filed Objections to the Report, ECF Nos. 41, 42, and

Defendant filed a Reply to Plaintiff's Objections. ECF No. 44. The Court heard oral

argument on the Motion on August 23, 2019. ECF No. 48. Therefore, the Motion is ripe

for review.

                                LEGAL STANDARDS

  I.   Magistrate Judge Review

       The Magistrate Judge makes only a recommendation to this Court.              The

recommendation has no presumptive weight, and the responsibility to make a

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

                                           1
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

 II.   Summary Judgment

       One of the principal purposes of summary judgment “is to isolate and dispose of

factually unsupported claims . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).

It is “not a disfavored procedural shortcut,” but is instead the “principal tool by which

factually insufficient claims or defenses [can] be isolated and prevented from going to trial

with the attendant unwarranted consumption of public and private resources.” Id. at 327.

To that end, “Rule 56 states “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if proof of its

existence or non-existence would affect disposition of the case under applicable law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of material fact is

“genuine” if the evidence offered is such that a reasonable jury might return a verdict for

the non-movant. Id. at 257. When determining whether a genuine issue has been raised,



                                             2
the court must construe all inferences and ambiguities against the movant and in favor of

the non-moving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

      The party seeking summary judgment shoulders the initial burden of demonstrating

to the court that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Once the movant has made this threshold demonstration, the non-

moving party, to survive the motion for summary judgment, may not rest on the allegations

averred in his pleadings. Id. at 324. Rather, the non-moving party must demonstrate

specific, material facts exist that give rise to a genuine issue. Id. Under this standard,

the existence of a mere scintilla of evidence in support of the non-movant’s position is

insufficient to withstand the summary judgment motion. Anderson, 477 U.S. at 252.

Likewise, conclusory allegations or denials, without more, are insufficient to preclude

granting the summary judgment motion. Ross v. Commc’ns Satellite Corp., 759 F.2d

355, 365 (4th Cir. 1985), overruled on other grounds, 490 U.S. 228 (1989). “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.         Factual disputes that are irrelevant or

unnecessary will not be counted.” Anderson, 477 U.S. at 248.

      Further, Rule 56 provides in pertinent part:

      A party asserting that a fact cannot be or is genuinely disputed must
      support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits
      or declarations, stipulations (including those made for purposes of
      the motion only), admissions, interrogatory answers, or other
      materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

                                            3
Fed. R. Civ. P. 56(c)(1). Accordingly, when Rule 56(c) has shifted the burden of proof to

the non-movant, he must produce existence of a factual dispute on every element

essential to his action that he bears the burden of adducing at a trial on the merits.

                                      BACKGROUND

       Plaintiff filed a Complaint alleging that Defendant violated the Americans with

Disabilities Act ("ADA"). Specifically, Plaintiff alleges he had back surgery in May 2016,

which left him temporarily disabled from working as an Endpoint Specialist within

Defendant's IT Department. ECF No. 1 at 3. Plaintiff further alleges that he "requested

from Defendant that he be allowed to return to work with accommodations that were only

expected to last during the duration of physical therapy." Id. According to Plaintiff,

Defendant did not accommodate these restrictions.           Therefore, Plaintiff claims that

Defendant failed to accommodate Plaintiff's work restrictions, perceived Plaintiff as

disabled and unfit to work, required Plaintiff to be able to work without restriction before

he could return, forced Plaintiff to remain on leave, and terminated Plaintiff while on leave.

Id.   These allegations, while not specifically labeled as such, amount to ADA

discrimination and failure to accommodate claims. The Magistrate Judge provides a

thorough recitation of the facts of this case and the relevant legal standards in

employment cases in her Report, which the Court incorporates by reference.

       In the Report, the Magistrate Judge recommends granting Defendant’s Motion.

Despite the Magistrate Judge's recommendation, Defendant filed an Objection claiming

that the Magistrate Judge erroneously concluded that Plaintiff's Charge of Discrimination

was timely filed. ECF No. 41. Plaintiff filed an Objection contending the Magistrate Judge




                                              4
erroneously concluded that Plaintiff was not a "qualified individual with a disability." ECF

No. 42. Defendant filed a Reply to this Objection. ECF No. 44.

                                      DISCUSSION

  I.   Defendant's Objection: Timeliness of Charge of Discrimination

       Defendant contends the Magistrate Judge erroneously recommended finding

Plaintiff's Charge of Discrimination was timely filed. ECF No. 41. As the Report notes,

"[t]he parties agree the 300-day limitations period applies." ECF No. 40 at 14. Thus, a

Plaintiff must file a charge with the Equal Employment Opportunity Commission ("EEOC")

within 300 days of the allegedly unlawful employment practice in order for the Plaintiff to

appropriately exhaust his administrative remedies. "[T]he proper test for determining

whether a filing is a charge is whether the filing, taken as a whole, should be construed

as a request by the employee for the agency to take whatever action is necessary to

vindicate her rights." Fed. Express Corp. v. Holowecki, 552 U.S. 389, 398 (2008) (citation

omitted).

       Here, Plaintiff did not submit his signed and verified Form 5 Charge until more than

300 days after his termination. Nonetheless, Plaintiff did submit an Intake Questionnaire

within the prescribed time period. The Report discusses, in detail, the law applicable to

determining whether an Intake Questionnaire can constitute a formal Charge and

acknowledges that this case presents a close question.           On balance, the Report

recommends finding that the Intake Questionnaire satisfies the exhaustion requirement

in this case. The Court has reviewed Defendant's objections, and, while it agrees that

this case presents a close question, ultimately agrees with the Magistrate Judge's finding




                                             5
of timeliness under the unique circumstances presented in this case.1 As the Supreme

Court noted in Holowecki, "[d]ocuments filed by an employee with the EEOC should be

construed, to the extent consistent with permissible rules of interpretation, to protect the

employee's rights and statutory remedies." Id. at 406.

    II.   Plaintiff's Objection: Qualified Individual with a Disability

          Turning to the merits of Plaintiff's claims, Plaintiff contends the Magistrate Judge

erred in recommending summary judgment be entered for Defendant. As the Report

notes, "[a]s an element of his prima facie case for both of his ADA-based claims—

discrimination and failure to accommodate—Plaintiff must establish that he is a 'qualified

person with a disability.'" ECF No. 40 at 23. Under the ADA:

          The term "qualified individual" means an individual who, with or without
          reasonable accommodation, can perform the essential functions of the
          employment position that such individual holds or desires. For the purposes
          of this subchapter, consideration shall be given to the employer's judgment
          as to what functions of a job are essential, and if an employer has prepared
          a written description before advertising or interviewing applicants for the job,
          this description shall be considered evidence of the essential functions of
          the job.

42 U.S.C. § 12111(8).

          Defendant contends that Plaintiff's representations on his application for Long

Term Disability ("LTD") benefits negates his ability to establish this essential element of

his ADA claims. The Magistrate Judge noted that "[c]ourts have found representations of

disability in applications for long-term disability benefits may also be inconsistent with the

ADA 'qualified individual' requirement and support summary judgment in the employer's

favor." ECF No. 40 at 25 (citation omitted). Here, the dispute arises because, on August



1
  This should not be construed as a blanket holding that an Intake Questionnaire
constitutes a formal Charge.
                                                 6
18, 2016, Plaintiff completed and signed a LTD application, which noted that he had been

"unable to work because of disability since May 25, 2016." ECF No. 23-4 at 16. Attached

to the application was a blanket statement from Plaintiff's treating spine surgeon simply

stating, "Patient cannot work." ECF No. 23-5 at 11.

       Plaintiff attempts to explain this inconsistency by referencing a later note from his

treating spine surgeon indicating that he could return to work on September 6, 2016.

Plaintiff further "argues Defendant did not consider accommodations because of what he

perceives as Defendant's 'no restrictions' rule on returning to work." ECF No. 40 at 27.

This purported "no restrictions" rule comes from the Affidavit of Cary Ashworth—

Defendant's Senior Director of Human Resources—which states: "Once an employee's

[Family Medical Leave Act ("FMLA")] leave expires, in order to be eligible to be restored

to that employee's same or similar position, the employee must be able to return to

employment without any restrictions." ECF No. 23-2 at 3–4. Plaintiff claims this language

constitutes a per se violation of the ADA. Not so. This statement relates to the rights of

an employee at the end of an employee's FMLA leave. The Court agrees with the Report

that, "[n]othing in Ashworth's affidavit or testimony allows for any inference that Defendant

had a 'per se no restrictions' rule as to the ADA." ECF No. 40 at 27 n.8.

       More to the point, as the Report notes, "Plaintiff has presented no evidence

attempting to reconcile his LTD application with his ADA claim." ECF No. 40 at 29.

Nothing in the LTD form takes into account "whether Plaintiff might be able to work with

or without accommodations." Id. Accordingly, the Court agrees with the Magistrate

Judge's recommendation "that Plaintiff has not offered a sufficient explanation between

his claim of total disability to the LTD carrier on August 18 and his claim now that he was



                                             7
a 'qualified individual' who could perform the essential functions of his position with or

without accommodations as of the date of his termination." Id.

       In reaching this conclusion, the Court is aware that the intersection of legal

requirements for often concurrent claims for workers' compensation, FMLA, short term

disability, LTD, social security disability, and ADA discrimination/ADA reasonable

accommodation can be challenging for a plaintiff to navigate. Nevertheless, the law

places upon the plaintiff in every case the burden of proof as to the essential elements of

the claim, a burden that this Plaintiff has failed to carry. Accordingly, the Court overrules

Plaintiff's objections, adopts the Report, and incorporates it herein by reference.

                                      CONCLUSION

       For the foregoing reasons, the Court ADOPTS the Report, and Defendant’s Motion

for Summary Judgment [23] is GRANTED.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
September 24, 2019
Spartanburg, South Carolina




                                             8
